Mr. Justice De Jesús
delivered the opinion of the court.
The petitioner was an insured employer under the Workmen’s Accident Compensation Act, approved September 1, 1925, Laws of Puerto Rico, 1925, p. 904. In accordance with §13 of said Act, it was the duty of every employer entitled to the benefits of the Act to file with the Workmen’s Relief Commission on or before the fifteenth day of July in each year a duplicate statement under oath showing the number of workmen employed by said employer, the class of occupation of said workmen, and the total amount of wages paid to said workmen during the preceding fiscal year. On the total amount of wages declared in said statement the premium that the employer had to pay was computed. Said Sec*493tion also provided that the insurance of every employer became effective immediately after his pay roll or statement was filed in duplicate in the office of .the commission, accompanied by the amount of the corresponding premium.
On May 14, 1928, the Workmen’s Accident Compensation Act, Laws of Puerto Eieo, 1928, p. 630, was approved and it went into effect August 13 of the same year. Pursuant to the provisions, of the Act of 1925, petitioner filed his duplicate statement and paid his premium for the fiscal year 1928-29, on or before July 15, 1928.
On October 27, 1928, Juan Palau, a workman who was employed by the petitioner, met with a labor accident. The accident was timely reported and under the impression that the petitioner was an insured employer, the Manager of the Insurance Fund awarded to the workman compensation of $440 plus the wages that he had failed to earn on account of his disability. Subsequently, when the bills for hospital and medical' services were sent to the Workmen’s Compensation Division in the Treasury Department, it stated, on August 8, 1929, that the petitioner was not an insured employer at the time of the accident. It relied on the fact that the petitioner had not expressly agreed to continue as an insured employer with the State Insurance Fund, when Act No. 85 of 1928 went into effect, until nine days after the accident in question had occurred.
After a hearing was had in the Industrial Commission, the latter rendered a decision upholding the contention of said division. The commission denied a reconsideration sought and thereupon the defendant took the present appeal.
The Industrial Commission grounded its decision on the fact that the petitioner did not duly notify the said division that he wished to continue his insurance with the State Insurance Fund until November 5, 1928, that is, about nine days after the accident in question had occurred. The Act of 1928 was silent as to requiring the employer to state *494whether or not he wished to continue as an insured employer with the State Insurance Fund, nor did it provide that in order to continue the insurance already issued and paid, the employer had to send such notice before a fixed date. Furthermore, there is no evidence tending to show the specific date on which petitioner was asked whether he agreed to continue his insurance with the Fund, and the only witness who testified on that point can not state exactly whether the notice which he alleges was sent to all the employers was also sent to the petitioner before or after the accident of the workman Juan Paláu. We can not conceive how the' petitioner may be considered an uninsured employer in connection with an accident which occurred on October 27, 1928, if prior to July 15 of the 'same year he had paid the premium which insured him from July 1, 1928, until June 30, 1929.
In our opinion the decision appealed from, rendered by the Industrial Commission on October-22, 1942, is erroneous. The same is hereby reversed and the case remanded to the Industrial Commission for another decision declaring petitioner an insured employer with the State Insurance Fund during the fiscal year 1928-29.